1. State Employees Association of North Carolina Motion for Leave to file Amicus Brief
1. Allowed 04/20/2015
2. Professional Fire Fighters and Paramedics of North Carolina’s Motion for Leave to File Amicus Brief
2. Allowed 04/20/2015
3. National Association of Police Organization’s Motion for Leave to File Amicus Brief
3. Allowed 04/20/2015
4. Southern States Police Benevolent Association and North Carolina Police Benevolent Association’s Motion for Leave to File Amicus Brief
4. Allowed 04/20/2015